Affirming.
The above-styled case is a companion case to Middleton v. Poor, 275 Ky. 401, 121 S.W.2d 28, this day decided. Parties to the appeal were candidates for the office of county attorney of Harlan County. Appellee contested and appellant countered.
The pleadings and proceedings were the same in this case as in Middleton v. Poor, supra (and Cawood v. Ball, 275 Ky. 409,121 S.W.2d 32), and submitted on the one bill of evidence. The court rendered identical opinions and entered similar judgments in each case, declaring the Harlan election of November 2, 1937, void. On the authority of Middleton v. Poor, supra, the judgment of the lower court is affirmed on both original and cross-appeal.
The whole court sitting, except Judge Clay.